Title: Leonard Cooper to Virginia Delegates, [22 June] 1781
From: Cooper, Leonard
To: Virginia Delegates

[22 June 1781]
To The Honble. the deligates for the State of Virginia in Congress
The memorial of Leonard Cooper Captain in the Invalid Regiment formerly of the 4th Virginia Regiment Sheweth,
That your memorialist having Receiv’d a wound in the month of October 1779 which has renderd him uncapable of doing duty with his Regiment ever since—and being much Embarrass’d by not having receiv’d any pay, Cloathing or other Emoluments granted to the Officers of your State, Since July 1779—and that his Sittuation being such at present which renders it impossible for him to go to that State to apply, woud be much oblidged to you if convenient that he Cou’d have Some money Advanced Untill able to get his affairs Settled as the Officers and Soldiers of that State have had four months pay Advanced in hard money or the Exchange [.] Cou’d the Same Indulgence be granted to your memorialist the favour Shall ever be Esteem’d by your Honors
Most obedient Humble Servant
Leonard Cooper Capt. Invalids
